UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2015 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In may 2015 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,838,735,660 72.8395 36.4197 Non-Voting Shares 55,640,683 2.2041 1.1020 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,838,735,660 72.8395 36.4197 Non-Voting Shares 55,640,683 2.2041 1.1020 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In may 2015 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 17,933,382 0.7104 0.3552 Non-Voting Shares 24,256,362 0.9608 0.4804 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 17,933,382 0.7104 0.3552 Non-Voting Shares 24,256,362 0.9608 0.4804 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In may 2015 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 257,743 0.0102 0.0051 Non-Voting Shares 2,283,697 0.0904 0.0452 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Bradesco S.A. C.T.V.M. Sell 5-May 67 30.25 R$ 2,026.75 Common Shares Sell 5-May 500 30.26 R$ 15,130.00 Common Shares Sell 5-May 67 30.25 R$ 2,026.75 Common Shares Sell 5-May 500 30.26 R$ 15,130.00 Common Shares Total R$ 34,313.50 Non-Voting Shares Sell 6-May 29 32.30 R$ 936.70 Non-Voting Shares Sell 6-May 38 32.33 R$ 1,228.54 Non-Voting Shares Sell 6-May 500 32.34 R$ 16,170.00 Non-Voting Shares Sell 5-May 1,540 32.67 R$ 50,311.80 Non-Voting Shares Sell 5-May 40 32.67 R$ 1,306.80 Non-Voting Shares Sell 5-May 1,500 32.68 R$ 49,020.00 Non-Voting Shares Sell 15-May 15 32.02 R$ 480.30 Non-Voting Shares Sell 15-May 600 32.23 R$ 19,338.00 Non-Voting Shares Sell 4-May 600 32.50 R$ 19,500.00 Non-Voting Shares Sell 5-May 24 32.40 R$ 777.60 Non-Voting Shares Sell 5-May 2,000 32.41 R$ 64,820.00 Non-Voting Shares Sell 15-May 12 32.00 R$ 384.00 Non-Voting Shares Sell 15-May 16 32.08 R$ 513.28 Non-Voting Shares Sell 15-May 9 32.10 R$ 288.90 Non-Voting Shares Sell 15-May 2,700 31.80 R$ 85,860.00 Non-Voting Shares Sell 4-May 600 32.76 R$ 19,656.00 Non-Voting Shares Sell 7-May 6 31.57 R$ 189.42 Non-Voting Shares Sell 7-May 524 31.60 R$ 16,558.40 Non-Voting Shares Sell 7-May 100 31.61 R$ 3,161.00 Non-Voting Shares Sell 14-May 640 31.00 R$ 19,840.00 Non-Voting Shares Sell 7-May 1 31.42 R$ 31.42 Non-Voting Shares Sell 13-May 500 30.95 R$ 15,475.00 Non-Voting Shares Sell 14-May 500 31.10 R$ 15,550.00 Non-Voting Shares Sell 15-May 500 32.10 R$ 16,050.00 Non-Voting Shares Sell 26-May 500 28.70 R$ 14,350.00 Non-Voting Shares Sell 27-May 1,000 29.18 R$ 29,180.00 Non-Voting Shares Sell 5-May 850 32.51 R$ 27,633.50 Non-Voting Shares Sell 5-May 1,400 32.53 R$ 45,542.00 Non-Voting Shares Sell 4-May 5 32.44 R$ 162.20 Non-Voting Shares Sell 4-May 50 32.45 R$ 1,622.50 Non-Voting Shares Sell 4-May 555 32.58 R$ 18,081.90 Non-Voting Shares Sell 11-May 1,056 31.50 R$ 33,264.00 Non-Voting Shares Sell 4-May 500 32.66 R$ 16,330.00 Non-Voting Shares Sell 12-May 35 31.31 R$ 1,095.85 Non-Voting Shares Sell 12-May 600 31.30 R$ 18,780.00 Non-Voting Shares Sell 7-May 1,490 31.60 R$ 47,084.00 Non-Voting Shares Sell 7-May 400 31.66 R$ 12,664.00 Non-Voting Shares Total R$ 683,237.11 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 256,609 0.0101 0.0050 Non-Voting Shares 2,245,227 0.0889 0.0444 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In may 2015 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 30,471 0.0012 0.0006 Non-Voting Shares 444,258 0.0175 0.0087 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 5-May 500 32.61 R$ 16,305.00 Non-Voting Shares Total R$ 16,305.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 30,471 0.0012 0.0006 Non-Voting Shares 443,758 0.0175 0.0087 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In may 2015 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,540 0.0000 0.0000 Non-Voting Shares 3,976 0.0001 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,540 0.0000 0.0000 Non-Voting Shares 3,976 0.0001 0.0000 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 10, 2015 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
